DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 3-6, 8, 12, 14-16, 19-22, 24, and 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2011/0262018; hereinafter Kumar) in view of Yamauchi (US 2002/0102023).
Kumar discloses an ultrasound diagnostic processing apparatus and method comprising: an image obtaining unit configured to obtain a plurality of two-dimensional ultrasound image data each of which is generated by performing ultrasound scans, and with the ultrasound scans being performed for predetermined time periods equal to or longer than one heartbeat (series of ultrasonic cardiac images over one or more cardiac cycles, [0049]-[0050]; computer implemented system 1200 with various units, [0136]-[0138]); a contour position obtaining unit configured to obtain, by performing a tracking process including a two-dimensional pattern matching process over the predetermined time period, time-series data of contour positions, the contour positions being either one of, or both of, a cavity interior and a cavity exterior of a predetermined site included in the two-dimensional ultrasound image data (tracking process described in [0050], [0092]-[0093], [0095]; computer implemented system 1200 with various units, [0136]-[0138]); a volume information calculating unit configured to calculate, on a basis of a plurality of the time-series data of contour positions, volume information of the predetermined site, with each of the time-series data of the contour positions being obtained from the ultrasound image data (calculate cardiac parameters such as tissue displacement, ventricular volume, and ejection fraction, [0050], [0121]; computer implemented system 1200 with various units, [0136]-[0138]); and a controlling unit configured to exercise control so as to output the volume information (computer implemented system 1200 with various units, [0136]-[0138]; controller, [0142]; display results, [0135], [0142]); wherein the processing circuitry is further configured to align starting points of the plurality of time-series data of the contour positions with a cardiac phase, which is used as a reference phase (compensate for drift by correcting position of acoustic marker on each end-systole or end-diastole frame towards a reference acoustic marker; [0115], Fig. 10B); calculate an ejection fraction of a predetermined site based on the first group of two-dimensional ultrasound image data and the second group of two-dimensional ultrasound image data ([0050], [0003], [0011], [0121], [0130], [0150]); detect, from each of the first time-series data of contour position and the second time-series data of the contour position, an end-systolic phase (one or more periodic stages of each cardiac cycle, expressed as systolic and diastolic image frames; [0049]); detect a time phase difference, with the time phase difference being a difference in end-systolic phases detected from each of the first time-series data of the contour position and the second time-series data of the contour position (determine time between end-diastole image frames, [0089]); and perform a notification controlling process to cause a notification which prompts an operator to perform at least one of obtaining the first time-series data of the contour position and the second time-series data of the contour position and correcting the end-systolic phase to be issued when the time phase difference exceeds a predetermined valued (time period between image frame threshold; [0093]-[0094], [0101]-[0102], correcting time phase [0112]-[0117]).
Also, calculating wall motion information such as local displacement, strain, strain rate ([0050], [0121]-[0130]); contour of ventricles ([0076]); an input unit ([0144]); detecting an end-systolic phase and using to calculate the volume information ([0087]); detecting a time phase difference between the end-systolic phases (time elapsed between diastole image frame-pair; [0088]); detecting a time period difference in one-heartbeat periods (calculate instantaneous and average heart beat and time elapsed between diastole image frame-pair; [0088]); temporal change (amount of displacement over cardiac cycle; [0095]); disc summation method and area-length method for estimating volume (Simpson’s rule and estimating area; [0129], [0131]); detecting long-axis difference ([0084]-[0085]); grouping data having substantially equal periods (evaluating end-systole or end-diastole image frames; [0087]-[0088]); the tracking process includes a two-dimensional pattern matching process (tracking process described in [0050], [0092]-[0093], [0095]); the strain information is calculated for the longitudinal direction ([0122], [0126], [0128]); calculating and outputting temporal change information about the first or second strain (strain rate, [0121]-[0128], [0149]; Figure 14A); the first cross-sectional plane corresponds to an apical four-chamber view and the second cross-sectional plane corresponds to an apical two-chamber view (four chamber view and short axis view; [0149]).
Kumar obtains data for one cross-sectional plane, and thus Kumar fails to show obtaining and analyzing groups corresponding to a plurality of cross-sectional planes, including a first cross-sectional plane and a second cross-sectional plane which intersects the first cross-sectional plane, and aligning a starting point of the first time-series data of the counter position with a starting point of the second time-series data of the contour position in a cardiac phase.
Also, while Kumar obtains strain data ([0121]-[0128]) including an average strain of the obtained data (Figure 14A), Kumar fails to explicitly state calculating a first local strain in the first cross-sectional plane based on the first time-series data and calculating a second local strain based on the second cross-sectional plane of the heart based on the second time-series data, and calculating/outputting an average strain, as an overall strain of the heart, the strains including the first and second strains.
Yamauchi discloses an ultrasonic diagnostic and image processing device.  Yamauchi teaches obtaining and analyzing groups corresponding to a plurality of cross-sectional planes, including a first cross-sectional plane and a second cross-sectional plane which intersects the first cross-sectional plane, and aligning a starting point of the first time-series data of the counter position with a starting point of the second time-series data of the contour position in a cardiac phase ([0156]-[0165]).  It should be noted that Yamauchi teaches a first embodiment in which data for one cross-sectional plane is obtained (similar to Kumar), and a second embodiment which obtains data for plural cross-sectional planes which allows for calculating capacity/volume with higher accuracy ([0156], [0162]).  The cross-sectional planes are intersecting and allow for a contour of an inner wall of the left ventricle to be extracted so that the capacity/volume of the object can be calculated using a biplane area length method ([0160], [0162]).  A pulsebeat synchronizing unit aligns images by specifying images and contour data corresponding to a same phase ([0161], [0163]).  It should be noted that the alignment using the pulsebeat synchronizing unit to correspond the data in the same phase is considered a correction/changing of an end-systole phase, as the pulsebeat synchronizing unit corrects the data by aligning by the phase of the heartbeat cycle.  It should be noted that Yamamoto also teaches the first cross-sectional plane corresponds to an apical four-chamber view and the second cross-sectional plane corresponds to an apical two-chamber view (two chamber view and four chamber view; [0058], [0160]-[0164]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Kumar to acquire and analyze groups of data from a plurality of cross-sectional planes in order to perform a biplane area length method to calculate the volume information as taught by Yamauchi rather than the single plane Simpson’s method, as this will provide a more accurate result.  It should be noted that Yamauchi teaches a first embodiment in which data for one cross-sectional plane is obtained (similar to Kumar), and a second embodiment which obtains data for plural cross-sectional planes which allows for calculating capacity/volume with higher accuracy ([0156], [0162]).  Additionally, it should be noted that such a technique is known in the art as evidenced by applicant’s disclosure ([0060] of the published specification).  Furthermore, in acquiring and analyzing groups of data from a plurality of cross-section planes, it would be obvious to one of ordinary skill in the art to include the data from the additional planes in the strain averaging method of Kumar in order to obtain a more accurate result by averaging data from multiple regions.
Also, Kumar fails to show the input unit receiving a setting of an end-systolic phase; displaying/notifying of the phase difference; displaying/notifying of the time period difference; displaying/notifying long-axis difference.
While Kumar automatically detects the end-systolic phase, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Kumar to also allow for a manual input of the end-systolic phase, as it would be an obvious design choice to allow the user to have additional control over the diagnostic process.
Kumar discloses displaying various calculated cardiac parameters, and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Kumar to display any intermediate calculated values in addition to those displayed by Kumar, such as displaying the phase difference, time period difference, or long-axis difference, as this will provide additional information which the user may find beneficial for the diagnosis.  The display of any type of calculated data would be an obvious design choice to one of ordinary skill in the art, depending on the user’s preference for the amount of information to be displayed.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2011/0262018; hereinafter Kumar) in view of Yamauchi (US 2002/0102023) as applied to claim 1 above, and further in view of Li (US 2005/0124887).
Kumar determines temporal change in evaluating the cardiac parameters (amount of displacement over cardiac cycle; [0095]).
However, Kumar fails to show temporal interpolation.
Li discloses an ultrasound system and method.  Li teaches utilizing temporal interpolation to reduce motion artifacts ([0036]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Kumar and Yamauchi to utilize temporal interpolation as taught by Li, in order to reduce motion artifacts and thus increase the accuracy of the measurement of the cardiac parameters.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2011/0262018; hereinafter Kumar) in view of Yamauchi (US 2002/0102023) as applied to claim 1 above, and further in view of Wang et al. (US 2012/0078097; hereinafter Wang).
Kumar fails to show analyzing a third cross sectional plane intersecting the first and second cross-sectional plane.
Wang discloses analysis of cardiac motion in ultrasound images.  Wang teaches analyzing a third cross sectional plane intersecting the first and second cross-sectional plane (A3C plane is a third cross-sectional plane intersecting first and second cross-sectional planes; [0069]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Kumar and Yamauchi to analyze additional intersecting planes as taught by Wang, as Kumar teaches obtaining A4C and A2C views, and Wang teaches that all of A4C, A2C, and A3C planes are standard heart views which are used to visualize the cardiac structures and are the starting point of many echocardiographic examinations.  Obtaining such views will aid in automating the clinical workflow and help to facilitate the subsequent processing tasks such as ventricular wall motion tracking.

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the prior art of record fails to teach the amended limitations, examiner respectfully disagrees.
	Applicant argues that Kumar and Yamauchi are silent to these features as Kumar discusses determining strain from a single plane, and Yamauchi discusses determining a capacity from a plurality of pieces of plane information.
	However, it is unclear how determining strain from a single plane or determining capacity from a plurality of pieces of plane information relates to the amended claim limitations.  The amended claim limitations do not describe comparing a single plane vs a plurality of planes.
	Kumar for example discloses a tracking process which obtains images over the cardiac cycle to identify systolic and diastolic image frames, determine time phase differences, and identify contour positions which are then marked in the images and tracked to aid in correction of the images.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793